Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 5/25/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “LID POSITION DETERMINATIONS BASED ON SCANS OF ZONES” [Closest Prior Art: Hayamizu (US-2019/0227426): Figs 4-8 (45, 46), par 0038-0039, 0052-0073; Tsukada (US-10,353,650): Fig 5 (102, 103), col 5, line 40-col 6, line 14; Hoshi (US-7,782,498): col 10, lines 31-54, col 20, lines 39-56; Kashiwagi (US-2015/0009518): Figs 5A-5B, par 0091-0096; Shimizu (US-2018/0309894): par 0021, 0057; Elliot et al. (US-2011/0122455): Figs 1 (20), 5, par 0031, 0039-0041; Takahashi (US-7,006,263): Fig 12 (15), col 11, lines 20-50].
Hayamizu in view of Tsukada, Hoshi, Kashiwagi, Shimizu, Elliot, Takahashi and further in view of the prior art searched and/or cited does not teach nor suggest the combination 
“A non-transitory computer-readable medium to store machine-readable instructions that, when executed by a processor, cause the processor to: scan a first zone of a scan surface; scan a second zone of the scan surface; compare the scan of the first zone with the scan of the second zone; and determine whether a lid is open based on the comparison” as recited in independent claim 6;
“A method comprising: scanning a line of a scan surface; comparing a first zone of the line with a second zone of the line; and determining a lid is open based on the comparison, the lid being to cover the scan surface” as recited in independent claim 11.
Dependent claims 2-5, 7-10 and 12-15 are allowed for being dependent on allowable independent claims 1, 6 and 11, respectively.
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677